
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 798
		IN THE HOUSE OF REPRESENTATIVES
		
			October 6, 2009
			Mr. McDermott (for
			 himself, Mr. Royce,
			 Mr. Crowley,
			 Mr. Pallone,
			 Mr. Wilson of South Carolina,
			 Ms. Ros-Lehtinen, and
			 Mr. Ackerman) submitted the following
			 resolution; which was referred to the Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Conveying the best wishes of the House of
		  Representatives to those celebrating Diwali.
	
	
		Whereas Diwali is celebrated by many Americans and people
			 around the world, especially in South Asia;
		Whereas Diwali is also known as Deepavali
			 to many celebrants around the world;
		Whereas Diwali is a significant holiday for Hindus, Sikhs,
			 Jains, Buddhists, and others;
		Whereas Diwali falls on the last day of the last month of
			 the lunar calendar and the festival is celebrated for 5 days;
		Whereas Diwali is commonly known as the Festival of
			 Lights and is observed with diyas, or oil lamps, lit in clay vessels;
			 and
		Whereas for its celebrants, Diwali is of spiritual
			 significance and the lights of Diwali symbolize the inner light that overcomes
			 the darkness of ignorance: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)recognizes the
			 historical and religious significance of Diwali;
			(2)celebrates the
			 rich cultural and religious diversity of the people of the United States and
			 the freedom of religion guaranteed to all Americans; and
			(3)conveys best
			 wishes to its fellow Americans and to people around the world celebrating
			 Diwali.
			
